Citation Nr: 1617224	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  11-05 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for low back disability, including status-post compression fracture, degenerative joint disease (DJD), and degenerative disc disease (DDD).


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2015 and November 2015, this matter was remanded for further development.


FINDING OF FACT

The Veteran's low back disability is manifested by the functional equivalent of forward flexion limited to 30 degrees with pain; neither favorable nor unfavorable ankylosis of the entire thoracolumbar spine is shown.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

Here, VA satisfied its duty to notify and assist the Veteran.  VA provided an August 2008 VCAA notice letter to the Veteran, prior to the February 2009 rating decision on appeal.  VA also provided an April 2015 letter regarding development.  The Veteran has not identified any outstanding pertinent treatment records.  VA afforded the Veteran appropriate VA examinations.  The reports of examination describe the disability in sufficient detail so that the Board's "evaluation of the claimed disabilities will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

The Board finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The requested actions were completed, to include associating VA treatment records, obtaining additional examinations and readjudicating the claims.

Accordingly, the Board will address the merits of the claim.

II. Increased Rating Claim

The Veteran seeks an evaluation in excess of 20 percent for his low back disability.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  It is essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

As of September 26, 2003, all diseases and injuries of the spine other than intervertebral disc syndrome (IVDS) are to be evaluated under the general rating formula.  The Veteran's low back disability is evaluated under Diagnostic Code 5235 pertaining to vertebral fracture or dislocation.  38 C.F.R. § 4.71a , Diagnostic Code 5235.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the General Rating Formula, a 20 percent evaluation is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is provided for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is provided for unfavorable ankylosis of the entire thoracolumbar spine.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).

Normal ranges of motion of the thoracolumbar spine include: flexion from 0 to 90 degrees; extension from 0 to 30 degrees; lateral flexion bilaterally from 0 to 30 degrees; and rotation bilaterally from 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2015).

Diagnostic Code 5243 provides that intervertebral disc syndrome is to be rated either under the General Rating Formula or under the IVDS Formula, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  The IVDS Formula (effective September 26, 2003) provides a 10 percent rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

Associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate Diagnostic Code. 68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).

Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent for lumbar spine disability.  Neither the lay nor the medical evidence more nearly reflects the criteria for a higher disability evaluation.  38 C.F.R. § 4.7.

Report of VA examination dated in September 2008 reflects that the Veteran has compression fracture, DJD of lumbar spine, and DDD of lumbar spine.  At the examination, the Veteran reported stiffness, numbness, and pain from physical activity.  He reported the pain was relieved by rest and over the counter pain medication.  He reported working full-time, but experienced problems bending, slouching, and decreased range of motion which caused difficulty with his job supervising mechanics.  Range of motion testing showed flexion to 40 degrees with pain at 30 degrees; extension to 20 degrees with pain; bilateral flexion to 25 degrees with pain; and bilateral rotation to 10 degrees with pain.  The examiner noted the joint function of the spine was additionally limited by pain, fatigue, weakness, lack of endurance, and pain after repetitive use.  The examiner noted the Veteran's posture was flexed slightly at the waist and his gait was antalgic due to pain.  The Veteran did not require any assistive device for ambulation.  The examiner noted evidence of radiating pain into the legs on movement.  The examiner found no muscle spasm, tenderness, ankylosis, or signs of IVDS.  As to functional limitations, the examiner noted the Veteran was able to perform his duties as supervisor, but experienced great pain performing mechanical work.  

In July 2009 and February 2011 statements, the Veteran reported that he was in constant pain and had "very limited motion."

Report of VA examination dated in August 2015 reflects that the Veteran has degenerative arthritis of the spine and status post vertebral fracture.  At the examination, the Veteran reported pain when bending, twisting his upper body, or pulling or lifting something.  He reported that he was unable to sit straight and had to lean to the side to relieve pressure from his back.  The Veteran reported taking over the counter pain medication and denied emergency room visits or incapacitating episodes relating to his back condition.  The Veteran reported that he was unable to stand for more than 15-20 minutes without experiencing lower back pain.  The Veteran reported flare-ups approximately once a week during which he was able to walk around but did not do any work.  The examiner noted that the examination was not conducted during a flare-up, and opined that he was unable to determine or accurately estimate the degree of limitation due to pain, weakness, fatigability, or incoordination with flare-ups without resorting to mere speculation.  

Range of motion testing showed flexion to 50 degrees; extension to 30 degrees; bilateral flexion to 30 degrees; and bilateral rotation to 30 degrees.  The examiner noted pain on range of motion which did not result in functional loss.  Following repetitive use testing, the Veteran had no additional loss of function or range of motion.  The examiner also found that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  There was no guarding or muscle spasms and no atrophy.  The examiner found the Veteran did not have IVDS or ankylosis of the spine.  The Veteran used no assistive devices (i.e. cane).  The examiner described the functional impact of the Veteran's disability as follows: "Since the veteran's symptoms are heightened by physical activities, his lower back condition may limit his ability to perform tasks associated with physical work that requires periods of prolonged sitting, bending, squatting, or lifting heavy objects (greater than 30 pounds).  If performing sedentary work involving prolonged sitting, he would likely need frequent breaks to allow for ambulation to minimize pain and stiffness associated with inactivity."

Report of VA examination dated in January 2016 notes the Veteran's arthritis and fracture.  At the examination, the Veteran reported that he did not experience flare-ups of his back condition.  The Veteran did report difficulty lifting, bending, and with prolonged sitting, and diminished mobility.  Range of motion testing showed flexion to 50 degrees; extension to 20 degrees; bilateral flexion to 20 degrees; and bilateral rotation to 30 degrees.  The examiner noted pain on range of motion which resulted in functional loss.  The examiner found the range of motion limitations led to difficulty reaching and bending.  Following repetitive use testing, the Veteran had no additional loss of function or range of motion.  The examiner also found that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  There was no guarding or muscle spasms and no atrophy.  The examiner noted objective evidence of localized tenderness or pain on palpation.  The examiner found the Veteran did not have IVDS or ankylosis of the spine.  The examiner found a vertebral fracture with loss of 50 percent or more of height.  The Veteran used no assistive devices (i.e. cane).  The examiner described the functional impact of the Veteran's disability as difficulty lifting and bending but noted the Veteran was not employed at the time.

Having carefully reviewed the evidence of record, the Board finds that a 40 percent rating for the Veteran's lumbar spine disability is warranted based upon the September 2008 VA examination that showed flexion to 40 degrees with pain beginning at 30 degrees.  As such, while the Veteran maintained flexion in excess of 30 percent throughout the appeal period, taking into account the lumbar spine pain that began when he flexed to 30 degrees, the Board finds that an increase to a 40 percent rating is warranted based on functional impairment.

The Board has considered whether a higher disability evaluation is available under any other potentially applicable provision of the rating schedule.  However, a higher evaluation is not warranted based on any other provision of the rating schedule.  The September 2008, August 2015, and January 2016 examiners found no IVDS and no ankylosis of the spine.  The Board acknowledges that the Veteran has neurological symptomatology but observes that the RO awarded separate 20 percent evaluations for diabetic peripheral neuropathy of the right and left lower extremities and the Veteran has not appealed these evaluations.  There is no evidence of neurological impairment other than of the lower extremities.

Accordingly, the weight of evidence is against a finding that an increase in excess of 40 percent is warranted.  Also, there is no basis to stage the rating for the low back as the evidence shows no distinct period where the disability exhibited symptoms that would warrant a different rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings).  There is no doubt to resolve.  Gilbert, supra.

The Board has also considered whether the record suggests that the Veteran is unemployable as a result of service-connected disability.  The Veteran has not so contended and the record does not suggest unemployability as a result of service-connected disability.  During the September 2008 examination, the Veteran reported difficulty in his job supervising mechanics because of decreased range of motion and issues bending and slouching.  However, the Veteran also reported he was working full-time.  The examiner noted the Veteran was able to perform his duties as supervisor, but experienced great pain performing mechanical work.  The August 2015 examiner noted that the Veteran's disability may limit his ability to perform work that required periods of prolonged sitting, bending, squatting, or lifting heavy objects (greater than 30 pounds).  The Veteran reported weekly flare-ups during which time he was able to walk around but not perform work.  However, the Veteran reported no flare-ups at the January 2016 examination.  The January 2016 examiner found functional limitations with lifting and bending.  The examiner noted that the Veteran was currently unemployed, but did not indicate that the Veteran contended that he was unemployed due to his low back disability and the examiner did not so opine.  Thus, the matter of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disability herein adjudicated are specifically contemplated by the schedular criteria. Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun, 22 Vet. App. at 115.


ORDER

A 40 percent evaluation lumbar spine disability is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


